 524DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No. 630,United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO (Ebasco Services,Incorporated)andDaniel E. Jurmanovich,John M. Ackerman, DavidR.Lambert,andFredGeneRaby.Cases12-CB-1500,12-CB-1518,12-CB-1536,and12-CB-1549January 22, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSDaniel E. Jurmanovich in Case 12-CB-1500 on October 2,1974, a complaint was issued on December 27, 1974. Thecomplaint was first amended on January 31, 1975, to con-solidate Case 12-CB-1500 with the charge filed by JohnAckerman in Case 12-CB-1518 on November 29, 1974. Asecond amendment to complaint was issued on April 17,1975, to consolidate the two prior charges with the chargein Case 12-CB-1536 filed by David Lambert on February7, 1975. A third amendment to the complaint was issuedon May 29, 1975, to consolidate the three prior chargeswith the charge in Case 12-CB-1549 filed by Fred Raby onMarch 21, 1975, and amended on May 22, 1975. On June10 and 11, 1975, hearing was held in Coral Gables, Florida.Upon the entire record,2 including my observation of thewitnesses, and after due consideration of the brief of Re-spondent and General Counsel's supplement to oral argu-ment, I make the following:On August 26, 1975, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local Union No. 630,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the Unit-ed States and Canada, AFL-CIO, West Palm Beach,Florida, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This pro-ceeding involves allegations that the above-named Uniondiscriminated against the above-named Charging Parties inthe operation of an exclusive hiring hall because they werenot members of the Union and/or had incurred the disfa-vor of the Union's agents.[ Pursuant to a charge filed by1The allegations of the complaint respecting Charging Party LambertFINDINGS OF FACT1.THE FACTUALSETTINGRespondent is located in West Palm Beach, Florida. Thecomplaint alleges, and Respondent admits, thatat all timesmaterial herein Respondent was party to an exclusive hir-ing hall practice and arrangement with various employers,including Ebasco Services, Incorporated (hereinafter re-ferred to as Ebasco),3 pursuant to which Respondent wasthe exclusive source of all journeymen pipefitters and pipe-fitterwelders to be employed by such employers. Accord-ing to uncontradicted testimony of Respondent'switnesses,which I credit, Respondent maintains three out-of-worklists for use in making referrals. The groupI list consists ofapplicants with 1,200 hours of work within the territorialjurisdiction of Respondent for 2 consecutive years. Thegroup 2 list consists of all other applicants, exclusive ofapprentices who are on the third list. Although the com-plaint alleges discrimination against the three ChargingParties in Respondent's failure to refer them to employ-ment, there is no allegation in the complaint that member-ship in Respondent is a condition for registration on eitherlist,nor does the complaint allege the maintenance andenforcement of a discriminatory hiring practice or arrange-ment.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Fred Gene RabyRaby is apipefitterwho was employed by Ebasco fromJuly 1972 to March 10, 1975, when hewas terminated forexcessive absenteeism.On March 17, 1975,he registered ontheGroup 1 out-of-work list.Since that date he has re-ceived no referral.were dismissed at the hearing on motion of General Counsel for failure toappear.2 General Counsel'smotion to correct the record, which is unopposed, ishereby granted7 Jurisdiction is not in issue.The complaintalleges,the answer admits,and I find that Ebasco meets the Board's $50,000 direct inflow standard forthe assertion of, jurisdiction.222 NLRB No. 82 LOCAL UN.NO. 630,PLUMBERS525The complaintallegesin Raby's case that "Since on orabout March 15, 1975, and continuing to date, Respondentcaused Raby to lose an undetermined number of employ-mentopportunities by failing to maintain his name in itsproper order on the out-of-work list for job referrals, be-cause of his lack of membership in Respondent and/orbecause of his membership in another labor organization, asisterlocal of Respondent."The record indicates that Raby is a member of a sisterlocal of Respondent and that he was unsuccessful in hisattempts to become a member of Respondent. The GeneralCounsel contends that Respondent's agents entertained an-imus against Raby because of his attempts to become amember and for that reason did not maintain Raby's namein its proper order on the out-of-work list. Assuming,ar-guendo,thatRespondent's agents entertained animusagainst Raby, I conclude that the complaint must never-theless be dismissed because General Counsel failed to es-tablish by a preponderance of evidence that Respondentfailed to maintain Raby's name in proper order on theout-of-work list.Theonlyevidence that Raby's name was not maintainedin proper order on the out-of-work list consisted of histestimony that he signed his name on a legal pad whichhad four or five other signatures above where he signed,that he returned to the hiring hall a week or so later to findthat the list was not typewritten and he was 19th or 20th onthe list, and that he returned to the hall on May 2 and hewas then 20th or 25th on the list.Raby's testimony is not really disputed. The question is:what did it prove. According to Virginia Fishel, a secretaryemployed by Respondent, periodically the handwrittenout-of-work lists are typed up and updated by removingthe names of all registrants who have been referred. Intyping up the list, Fishel testified she typed up the names inorder of registration, including the date of registration. Ex-amined from the then current typewritten out-of-work list(which neither party offered in evidence) she testified Rabywas 25th on list. Examined from the out-of-work list signedby Raby (which neither party offered in evidence) she testi-fied Raby was fouth on the page which he signed, but ithad not been the first page of the list.In short, Fishel corroborated Raby's visual observations,but from her testimony, if credited, it is evident that Raby'sname was not changed from its proper order as alleged inthe complaint. There is no basis whatsoever not to creditFishel. Accordingly, and as General Counsel has failed toestablish that any pipefitters were referred to employmentwho had either not registered or registered after Raby, Ishall recommend dismissal of the complaint with regard tohim.B. Daniel Jurmanovich1.The factsJurmanovich is a pipefitter-welder and a member ofSteamfitters Local 601 in Milwaukee,Wisconsin. FromearlyMarch 1973 until May 22, 1974, he was employed asa welder by Ebasco. He obtained the job through referralby Respondent. On May 22, 1974, Jurmanovich was termi-nated and a notation was made on his termination slip thathe was not eligible for rehire. Jurmanovich testified thatthe following day he went to the hiring hall where he toldAssistant Business Agent Jack Cook of his termination andthat he asked Cook about work and about signing an out-of-work list and Cook told him that there was no out-of-work list for travelers. At that time, or shortly thereafter,Jurnamovich went north for vacation and to work. Return-ing to Florida on either the 15th or 16th of August, hereturned to the hiring hall to inquire about work and againasked Cook about signing the out-of-work list and Cookagain said that there was no out-of-work list for travelers.Despite these rebuffs, Jurmanovich kept visiting the hir-mg hall for work and on September 9 Business ManagerJack Stevens referred him to work at Ebasco. According toJurmanovich, however, in making the referral Stevens toldhim that he was doing so provided Jurmanovich agreed tocooperate and drag up on the job if Stevens asked him.Jurmanovich explained that this meant that if Stevens hadanother man (by necessary implication a member of Re-spondent) that he wanted to put on the job occupied byJurmanovich, Jurmanovich would leave at Stevens' re-quest.When Jurmanovich reported to Ebasco he was rejectedbecause of the notation on his termination slip. Thereafter,Jurmanovich contacted Ebasco representative, Paul Rose,to explain his situation and after some consultation amongrepresentatives of Ebasco, Jurmanovich was advised thatEbasco would rehire him but he would need another refer-ral because several days had elapsed since his earlier refer-ral. Jurmanovich returned to the hiring hall and explainedwhat had happened to Stevens. Stevens would not give himanother referral unless he received word from a representa-tive of Ebasco. Because of the absence of Ebasco represen-tative Paul Rose, there was a delay of a few days. However,on September 20, Rose spoke to Stevens and verified thatEbasco would rehire Jurmanovich, and Jurmanovich wasissued a referral.2.Analysis and conclusionsThe complaint alleges that since on or about May 23,1974, to on or about September 9, 1974, Respondentcaused Ebasco and other employers to refuse to hire Jur-manovich by failing to refer him to employment because ofhis lack of membership in Respondent. It is further allegedthat Respondent violated the Act by Stevens' conditioningthe giving of a referral to Jurmanovich on September 9 onJurmanovich's agreement to drag up. Essential to theseallegations is the credibility of Jurmanovich. If he is cred-ited, it would appear that the allegations of the complainthave been sustained.Cook denied refusing to permit Jurmanovich to sign anout-of-work list and Respondent asserts he should be cred-ited. In support of this assertion, Respondent adduced tes-timony by Joe Jones, union steward at Ebasco, that on thenight of May 22 Jurmanovich was angry about being firedand when Jones told him he could do nothing about it,Jurmanovich said "the hell with this goddam place; I'mgoing back home." In light of these remarks by Jurmano-vich, which were' not denied, and the undisputed fact that 526DECISIONSOF NATIONALLABOR RELATIONS BOARDhe had planned a vacation for June 15 and did, in fact,return to Wisconsin, Respondent argues that a finding iswarranted that Jurmanovich did not even appear at thehiring hall on May 23, much less ask tosignan out-of-worklist. Iam notpersuaded that such facts justify rejectingJurmanovich's testimony.I seenothing inconsistent withJurmanovich's remark to Jones and his appearance at theunion hall the following day. Understandably he was angryat being terminated and his remark could as well have hadreference to his impending vacation plans as to a perma-nentreturn to Wisconsin. In the final analysis, itis clear hedid not return home, except temporarily.Respondent next contends that Jurmanovich's assertionthat Cook refused to let him sign the out-of-work list isbelied by the evidence that travelers are in fact permittedto sign the list. Apart from the testimonial assertions ofRespondent'switnesses,Respondent adduced no evidencethat travelers are in fact permitted to sign the list. As Inoted earlier, no out-of-work lists were introduced into evi-dence. Presumably,an examinationof such lists and iden-tification of registrants would have indicated whether ornot travelers are permitted to sign to a significant extent.As the record stands, only Raby and John Ackerman areshown to have signed a list, and Raby signed after theissuanceof complaints herein. On a record such as this, Iam notprepared to discredit Jurmanovich. In the finalanalysis, I deem Jurmanovich a much more credible wit-ness than Cook. Cook did not impress me favorably; to thecontrary, I am persuaded that Cook would act precisely asJurmanovich described.I conclude, therefore, that Respondent violated Section8(b)(2) and (1)A) of the Act by Cook's refusal to permitJurmanovich to sign an out-of-work list. This conclusion isdictated by the fact that Cook's refusal was expressly basedon an unlawful consideration, namely, Jurmanovich's sta-tus as a traveler and nonmember, and the fact that Re-spondentmaintainsan exclusive hiring practice or arrange-ment with many employers. By refusing to permitJurmanovichto signthe out-of-work list,Respondentcaused all such employers to discriminate against Jurma-novich.While the record does not show that Respondentactually made referrals to such employers after May 22, theabsence of such a showing is a matter of remedy and back-pay, and not a basis for finding no violation.In any event, it is clear that Respondent referred weldersto Ebasco after May 22 and before September 9, and basedon Ebasco's ready assent to the reemployment of Jurmano-vich in September, it is reasonable to infer, as I do, that butfor Respondent's refusal to permit Jurmanovich to sign theout-of-worklist onMay 22, 1974, he would have been re-ferred to employment with Ebasco and would have beenemployed before September 9. The precise date can be de-termined in compliance.As to Jurmanovich's assertionthat Stevens conditionedhis referral on September 9 on his agreement to drag up, Icredit Jurmanovich. I, do so in part because Stevens ap-pears to confirm that the subject of dragging up was dis-cussed with Jurmanovich, and while Stevens implied thatJurmanovich brought up the subject,I canperceive no rea-son for him to have done so. Conditioning the making of areferral to an applicant who is not a member of Respon-dent on his leaving the job to permit substitution of a mem-ber of Respondent constitutes an attempt to cause discrim-ination in violation of Section 8(b)(2) of the Act and re-straint and coercion of employees in violation of Section8(b)(1)(A) of the Act.C. John Ackerman1.The factsAckerman is a pipefitter and a member of Local 120 inCleveland, Ohio, a sister local of Respondent.He was em-ployed by Ebasco from April 1, 1973, to August 2, 1974,when he was terminated in a reduction in force. On August5, he went to the hiring hall and told Jack Stevens that hehad been laid off. Ackerman testified that Stevens re-marked that Ackerman had probably been laid off becausehe had filed intraunion charges againstBill Johnson, amember of Respondent and generalforemanat Ebasco.Ackerman also testified, that he asked Stevens about workand Stevens said he might try to get him a jobas soon as hecould.Ackerman had been accompanied by-a member of Re-spondent who asked if Ackerman could be cleared intoRespondent, that is, become a member of Respondent. Ste-vens said not then, but at a later date. Ackerman left with-out asking to sign the out-of-work list. Thereafter, Acker-man went to the hall to inquire about work two or threetimes aweek and called at other times, all withoutsuccess.When he asked about work, Stevens always replied hewould keep trying to get Ackermansomething.On September 3, Ackerman went to the hall and spoketoAssistantBusinessAgent Cook. He asked Cook if hehad any work and Cook said "No, not for me." At this,Ackerman produced a transfer card which he had obtainedfrom his home local, signed it and presented it to Cook.Cook said, "What the hell is this?" "Do you know whatyou are doing?" "Don't you know the rules and the laws inthat," and, throwing the card on the table, "Why don'tyou pick it up and get out of here?" Ackerman refused toleave at first and things got "pretty huffy." He was inducedto leave at the suggestion of anotherassistant businessagent, leaving his transfer card on the table.The following day Ackerman called Stevens who ac-cused him of pulling a blunder andsuggestedAckermanpick up his card. Ackerman-asked about a job and Stevenssaid, "I ain't gonna give you no job." Ackerman askedabout a travel card and Stevens said he'd give him one if hepicked up his transfer card.Stevens refusedto pick up histransfer card and Stevens said, "Well, if you want to makea fight ofit, I'llmeet you in the middle of the ring." Acker-man testified he agreed, but they never did. Thereafter, heleft Florida to work in Wyoming.On October 15, Ackerman sent a telegram to the Inter-nationalUnion advising it of Respondent'srefusal totransfer him into its membershipand its refusalto give hima travel card. Ackerman did not send a copy of the tele-gramto Respondent and there is no direct evidence that itreceived a copy from the International, but it is evidentthat Respondent was apprised of the telegrambecause onNovember 1, Ackerman went to the hall and spoke to Ste- LOCAL UN. NO.630, PLUMBERS527vens, who knew he was coming. Stevens told Ackermanthat he could accept him into Local 630 himself or he couldhave the International shove Ackerman and others downhis throat, but that if the International wanted to shoveAckerman down his throat he could make it a little roughon him. Ackerman told him he would prefer to handle thematter on a local basis and they talked for a half hour or 45minutes. According to Ackerman, he thought they reachedan agreement and he was to appear before theRespondent's executive board in connection with his desireto transfer into Respondent. As their meeting concluded,Stevens led Ackerman to Cook's office and told Cook to letAckerman sign the out-of-work list. Ackerman then signedthe group 2 list. (Ackerman did not have the requirementsfor registration on the group 1 list.)On November 13, Ackerman was interviewed by the ex-ecutive board and on November 14 Stevens told him thatthe executive board had given him permission to transferinto Respondent at his discretion. A day or two later, Ack-erman was referred to what he described as a boilermakerjob. Ackerman went to the job and decided not to take itbecause the boilermakers were on strike. Thereafter, Ack-erman kept trying to obtain work through the hall with nosuccess.On November 27, he talked to Stevens who re-marked to him "they're really coming in now; they're real-ly packing in," and "things are bad." Ackerman took Ste-vens- remarks to mean that local people were coming to thehall for work.On November 29, Ackerman spoke to Stevens abouttransferring into the local and Stevens told him no, notthen, because it would be political suicide for him; On De-cember 15 Ackerman went to the hall and he testifiedeither Cook or Stevens said he was going to put him towork,-they were going to pick out a good job for him. Hetestified they made up a list for him to sign and Ackermansigned a group 2 list. Ackerman testified that Stevens saidhe was going to put him to work but they were going tofind a good job for him. Ackerman did not know why hehad to sign another list, nor- did he ask. Sometime thereaf-ter, he was referred to a job.2.Analysis and conclusions _In Ackerman's case, the complaint alleges three viola-tions of the Act: that Respondent restrained and coercedAckerman by Stevens' remark on August 5 that Ackermanwas probably terminated by Ebasco because he filedcharges against its general foreman and union member BillJohnson; that since on or about August 12, 1974, Respon-dent caused Ebasco and other employers to refuse to hireAckerman by failing to refer him to employment becausehe was not a member of Respondent and/or had incurredthe disfavor of its agents; and that Respondent restrainedand coerced Ackerman by Stevens' remark on November1, that he could make it a little rough on him if he tried toget the International to force Respondent to accept himinto membership.As to the remark by Stevens concerning the reason forAckerman's termination by Ebasco, the remark in no waysuggested or implied that Respondent had played any partin Ackerman's termination. Rather, Stevens attributed thetermination to the rancor of a union member who used hissupervisory position in reprisal for Ackerman's preferringintraunion charges against him. In other words, Johnsonacted in his capacity as an employer representative and notas an agent of Respondent. This was the burden of Stevens'remark to Ackerman: Under the circumstances, the remarkcannot be held violative of Section 8(b)(1)(A) of the Act.As to the allegation of an unlawful failure to refer, therecord contains much testimony about Ackerman's unsuc-cessful attempts to transfer his membership from theCleveland local to Respondent and Stevens' resistance tosuch attempts, including a threat to "make it a little roughon" Ackerman if he persisted. In other words, animus isclear, and I find that Respondent was opposed to transfer-ring travelers from membership in a sister local to member-ship in it. The difficulty with General Counsel's case, how-ever, is that neither in oral argument, nor in his supplementto oral argument, has he indicated when, where or howRespondent discriminated against Ackerman.In the first place, as noted earlier, Respondent operates ahiring hall pursuant to an exclusive hiring practice or ar-rangement with a number of employers and there is noallegation that the hiring practice or arrangement is unlaw-ful. It is undisputed that in furtherance of this hiring prac-ticeor arrangement Respondent maintains out-of-worklists,and, according to Respondent's witnesses, except incases where the lists are depleted, referrals are made fromthe lists in order of registration. There is no probative evi-dence to refute Respondent's witnesses. Ackerman impliedby his testimony that referrals were made without regard tothe out-of-work lists, but there is no evidence to support afinding to such effect. Accordingly, since Ackerman didnot sign an, out-of-work list until November 1, there is nobasis for a finding of discrimination against him beforethat date.General Counsel appears to be contending that Acker-man was excused from signing an out-of-work list becausehe received assurances of employment from Stevens. I amnot persuaded he did, but in any event it is clear thatAckerman's failure to sign an out-of-work list before No-vember 1, was based on a voluntary decision on his part.Thus, in explaining why he did not sign a list, he stated,"I'd be a smart guy then. It was, the way I felt myself. Iwould just be jeopardizing myself. Better I try to go alongwith them. I got a better chance of getting a job than ask-ing for a list. That's the reason I never asked for a list." Itis evident from this testimony that Ackerman believed Re-spondent operated a hiring hall which gave preference toitsmembers and he hoped by not signing the out-of-worklist and not putting any pressure on Stevens that he wouldbe the beneficiary of a discriminatory referral system. Inmy judgment, he cannot now predicate a claim of discrimi-nation on the grounds that he did not receive the preferen-tial treatment which he thought he would receive.As to events after November 1 when Ackerman signedan out-of-work list, there is no evidence that Respondentfailed to refer Ackerman in accordance with his standingon the list. The evidence that referrals were being made toEbasco only proves that work was available, not that Ack-erman was discriminated against. In this connection, itshould be noted that there is no showing here that there 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDexisted a shortage of fitters as was true of welders and thatreferrals were being made of fitters who had not registeredon the out-of-work list. Accordingly, without evidence tothe contrary, I must assume the referrals of fitters to Ebas-co were made from the out-of-work lists.In short, I conclude that General Counsel has failed toestablish by a preponderance of evidence that Respondentdiscriminated against Ackerman in the making of referrals.In reaching this conclusion I have carefully consideredAckerman's testimony about his various conversationswith Stevens and remarks of Cook. Such testimony was inmy judgment colored and filled with innuendoes. For ex-ample, he claimed that he signed an out-of-work list onNovember 1, because Stevens told him to and also toldCook to let him do so. I really don't know what thatproves. He claimed he signed an out-of-work list a secondtime, and his testimony is not contradicted, and again Idon't know what that proves. He was critical of his referralto what he called a "boilermaker" job, and implied he wassingled out for this referral. There is no evidence to supporthis implication. In short, Ackerman's testimony impliedmuch, but General Counsel failed to buttress it by suchprobative evidence as the out-of-work lists which could beanalyzed to determine whether or not Respondent was giv-ing preference to its members. Absent such evidence, I findAckerman's testimony unpersuasive and I shall recom-mend dismissal of the allegation of discrimination againsthim.There remains for consideration Ackerman's testimonythat Stevens told him he could make it a little rough on himifhe tried to get the International to shove him down histhroat. Stevens did not deny making this statement and Icredit Ackerman. While Stevens did not indicate how hewould make it rough on Ackerman, the clearmeaning isthat he could cause him to lose employment. While Stevenswas not obligated to accept Ackerman into membershipunder the provisions of the Act, he could not threaten toaffect his employment opportunities for seeking member-ship.Accordingly, I find his remark to have been an un-lawful threat constituting restraint and coercion within themeaning of Section 8(b)(1)(A) of the Act.111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of Respondent described above, occurringin connection with the operations of Ebasco Services, In-corporated, as described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.W. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices prescribed by Section 8(b)(1)(A) and (2) ofthe Act, I shall recommend that it cease and desist there-from and that it take certain affirmative action designed toremedy its unfair labor practices and to effectuate the poli-cies of the Act.As Respondent has been found to havecaused EbascoServices, Incorporated, and the employees in contractualrelationwith it and with whom itmaintains and operatesan exclusivehiring arrangement or practice,to discrimi-nate against DanielE. Jurmanovich by refusingto permithim to sign an out-of-worklist, Ishall recommend thatRespondent be ordered to make him whole for any loss ofearningsthat he may have suffered by reason of such fail-ure, such loss to be computed in accordance with the for-mula inF.W. Woolworth Company,90 NLRB 289 (1950),with interest at the rate of 6 percentper annumas set forthin Isis Plumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Ebasco Services, Incorporated, is an employer en-gaged in commerce within the meaning of the Act.2.Local Union No. 630, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By causing and attempting to cause Ebasco Services,Incorporated and the employers in contractual relationwith it and with whom it maintains and operates an exclu-sive hiring arrangement or practice to discriminateagainstDaniel E. Jurmanovich because of his lack of membershipin Respondent, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(b)(2) and (1)(A) of the Act.4.By conditioning the referral of Daniel E. Jurmano-vich to employment upon his agreement to quit such em-ployment, upon request, in order to provide employment toa member of Respondent, Respondent attemptedto causeand is attempting to cause Ebasco Services, Incorporatedto discriminate against Daniel E. Jurmanovich because ofhis lack of membership in Respondent and thereby en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(2) and (1)(A) of the Act.5.By threatening to make it rough on applicants foremployment because they seek to become members of Re-spondent, Respondent restrained and coerced and is re-straining and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act within the meaning ofSection 8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices affectcommercewithin the meaning of Section 2(6) and (7) of the Act.7.The General Counsel has failed to establish by a pre-ponderance of evidence that Respondent caused or at-tempted to cause employers in contractual relation with itand with whom it maintains and operates an exclusive hir-ing practice or arrangement to discriminate against JohnAckerman and Fred Gene Raby in violation of Section8(b)(2) and (1)(A) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: ORDER4LOCALUN. NO.630, PLUMBERS529Respondent,Local Union No. 630,United Associationof Journeymen and Apprentices of the Plumbing and Pipe-fitting Industryof UnitedStates and Canada,AFL-CIO,its officers,agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Ebasco Services, In-corporated,and employers in contractual relation with it,with whom it maintains and operates an exclusive hiringarrangement or practice,to discriminate against applicantsfor referral by refusing to permit nonmembers to sign anout-of-work list and byconditioning referral on agreementto quit theiremployment,upon request,to provide a jobfor members of Respondent.(b)Restraining or coercing employees in the exercise ofrights guaranteed in Section7 of the Act by threatening tomake it rough on individuals seeking referrals to employ-ment because of their efforts to obtain membership in Re-spondent.(c) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct.2.Take thefollowing affirmative action found necessaryto effectuate the policiesof the Act:(a)Make Daniel E. Jurmanovich whole for any loss ofpay sufferedby reason ofthe discrimination practicesagainst him in the manner set forth in the section of thisDecisionentitled "The Remedy."(b) Preserve and, upon request,make available to theBoard or its authorized agents, for examinationand copy-ing, all records,reports, work lists, referral documents, andany other records and documents as may be in its posses-sion,custody or control,whichare necessary,useful or ap-propriatein determining compliance with this recommend-ed Order,or in computing the amountof backpay dueunder its terms.(c)Post at its offices,meeting hall,hiring hall, and allother places where notices to members and applicants forreferral are customarily posted,copies of the attached no-ticemarked"Appendix." 5 Copies ofsaid notice, to be fur-nished by the Regional Director for Region 12, shall, afterbeing duly signed by an authorized representative of Re-spondent,be postedby Respondentimmediately upon re-ceipt'thereof and be maintainedby it for60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to job applicants are customarily posted. IfRespondent does not have a place for posting a noticewhichmay readilybe seen by applicants for employment,it shall establish one 6 Reasonable steps shallbe taken byRespondent to ensure that said notices are not altered, de-faced,or coveredby any othermaterial.(d) Sign and mail sufficient copies of the aforesaid no-tice to the Regional Director for Region12 for posting byEbasco Services,Incorporated,and bythe employers incontractual relation with Respondent and with whom Re-spondent maintains an exclusive hiring arrangement orpractice, said employers being willing,in placeswhere theycustomarily postnoticesto their employees.(e)Notify the said Regional Director, in writing, within20 days from the date of this Order, whatsteps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDEDthat the allegations of thecomplaint found not to have beensustainedby a prepon-derance of the evidence be dismissed.4 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adoptedby theBoard and becomeits findings,conclusons,and Order,and all objections thereto shall bedeemed waived for all purposes.5In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board"6 The unfair labor practices found herein have been directed against non-members who are applicants for employment In this circumstance, a noticeheaded"Notice to Members" would be inappropriate and ineffective. Ac-cordingly,Ihave adopted a notice heading appropriate to the case.APPENDIXNOTICE TO ALL APPLICANTS FOR EMPLOYMENTPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to permit applicants for referralto employment to register on the out-of-work listwhich we maintain in making referrals to employ-ment.WE WILL NOT condition the making of referrals toemployment upon agreement by applicants for refer-ral to quit their employment, upon request, to providea job for members of Local 630.WE WILL NOT threaten to make it rough on appli-cants for referral because they seek to obtain member-ship in Local 630.WE WILL NOT cause or attempt to cause Ebasco Serv-ices, Incorporated, or any other employers with whomwe maintain and operate an exclusive hiring arrange-ment or practice, to discriminate against applicants foremployment because theyare not membersof Local630.WE WILL make Daniel E. Jurmanovich whole forany loss of pay he may have suffered because we re-fused to permit him to sign an out-of-work list.WE WILL NOT in any other manner, restrain or coerceemployees in the exercise of rights guaranteed by Sec-tion 7 of the Act.LOCAL UNIONNo. 630,UNITEDASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA, AFL-CIO